Citation Nr: 0008967	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In December 1998, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development, continued its denial of the 
veteran's claim.  The case has returned to the Board for 
appellate review.


REMAND

Initially, the Board finds that the veteran's service-
connected schizophrenic reaction disorder and his nonservice-
connected bipolar disorder and depression appear to be 
related.  In this regard, the VA examiner in February 1998 
opined that, based on the medical history since service, the 
veteran had been misdiagnosed, and that an affective disorder 
was a more appropriate diagnosis, rather than a schizophrenic 
disorder.  As a result, the examiner diagnosed him with 
bipolar I disorder, with the most recent episode being 
depressed.

The Board finds this evidence compelling because it links the 
veteran's service-connected schizophrenic reaction to his 
nonservice-connected bipolar I disorder, with the most recent 
episode being depressed.  When it is not possible to separate 
the effects of the service-connected condition versus a 
nonservice-connected condition, 38 C.F.R. § 3.102 (1999) 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Accordingly, based on the February 
1998 VA examination report, it appears that VA should proceed 
to address the issue on appeal by attributing the symptoms of 
his nonservice-connected bipolar I disorder, with the most 
recent episode being depressed, as part of his service-
connected schizophrenic reaction.  Although these are 
separate disorders with separate Diagnostic Codes, the 
applicable rating criteria are the same under both the old 
and the amended regulations.

Similarly, in March 1999 Rod Cannedy, Ph.D., reviewed the 
medical records and examined the veteran.  Dr. Cannedy opined 
that the veteran was suffering from post-traumatic stress 
disorder and major depression with psychotic features.  
Moreover, he found that, although there was evidence of 
bipolar disorder, it was not sufficient for a primary 
diagnosis.  He noted that the veteran was being treated 
medically for depression and bipolar disorder, and that his 
depression was unabated.  Although the veteran was stable, 
the doctor added that he was not progressing in treatment.  
As a result, Dr. Cannedy opined that the veteran was totally 
disabled and unable to have a normal life.  In light of 
Mittleider, Dr. Cannedy appears to have related the veteran's 
current psychiatric disorder, which he diagnosed as major 
depression with psychotic features, to the service-connected 
schizophrenic reaction/bipolar disorder with the last episode 
being depressed.  

Thus, both the February 1998 VA examiner and Dr. Cannedy 
essentially assert that the veteran has had a bipolar 
disorder and/or major depression since service, which were 
originally misdiagnosed as schizophrenic reaction.  The Board 
finds that what is related to service and what is not must be 
clarified in order to assign an accurate disability rating.

Furthermore, the medical evidence shows various Global 
Assessment of Functioning (GAF) scores since 1994 ranging 
primarily from 40 to 50, with some higher scores.  The 
relative scores, however, have not been differentiated 
between service connected and nonservice connected symptoms.  
Hence, further development is in order.  Webster v. 
Derwinski, 1 Vet. App. 155, 159 (1991) (An examiner must 
differentiate the symptomatology caused by a service 
connected disorder from that caused by a non-service 
connected disorder.)  

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain copies of any 
relevant VA and/or private medical 
records pertaining to care for 
psychiatric symptoms since March 1999.

2.  After the foregoing is completed the 
RO should schedule the appellant for a 
comprehensive VA psychiatric examination 
to be conducted by a board of three 
psychiatrists.  The appellant's claims 
folder and a copy of this remand must be 
furnished to the examiners and thoroughly 
reviewed in connection with the 
examination.  All appropriate tests 
and/or studies should be conducted.  
Following the examination the examiners 
must offer an opinion whether it is at 
least as likely as not that a bipolar 
disorder is related to or aggravated by 
the appellant's schizophrenic reaction.  
The examiners must further offer an 
opinion whether it is at least as likely 
as not that major depression is related 
to or aggravated by the appellant's 
schizophrenic reaction.  Additionally, 
the examiners must opine whether it is at 
least as likely as not that any other 
psychiatric disorder is related to or 
aggravated by the appellant's 
schizophrenic reaction.  The examiners 
must reconcile any differing opinions 
amongst themselves.

Thereafter, the examiners must assign a 
GAF score that is consistent with the 
criteria in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) for the 
service connected symptomatology.  They 
must clearly and carefully differentiate 
any symptoms which are not related to 
service.  If they are unable to 
distinguish the symptoms that fact must 
be so stated.  The examiners must 
describe what types of employment 
activities would be limited because of 
the appellant's service-connected 
psychiatric disorder(s).  A complete 
rationale for each opinion expressed must 
be provided.  The examination report 
should be typed.

3.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claim of 
entitlement to increased disability 
evaluation for a schizophrenic reaction 
and any other service related disorder 
under current regulations and guidelines.

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The purpose of this remand is 
to secure additional evidence.  The appellant need take no 
action until otherwise notified.  While this case is in 
remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




